DETAILED ACTION
This action is responsive to the request for continued examination filed 6/7/2022. 
Claims 1-20 are pending. Claims 1, 6, 9, 14, 16 and 18 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 9, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo, et al., U.S. PGPUB No. 2015/0100503 (“Lobo”), in view of Fieldman, U.S. Patent No. 10,126,927 (“Fieldman”, and in view of Uszok, et al., U.S. Patent No. 7,861,252 (“Uszok”).
Lobo teaches a system and method for managing collaboration. With regard to Claim 1, Lobo teaches a computer-implemented method comprising: 
registering, by a computing device, user registration information for a first user and a second user of a collaborative software development environment ([0181] describes that users access a system by providing credential data provided as part of a registration process, where the Abstract describes a unified collaboration tool and workspace); 
accessing, by the computing device, a policy library of security policies providing permissions for sharing information within the collaborative software development environment ([0041]-[0042] describe security policies that can be selected and set; [0046]-[0047] describe other selectable conditions for use and sharing of information); 
assigning, by the computing device, one or more of the security policies to the first user and the second user ([0043] describes that permissions can be set for each of the attendees); 
receiving, by the computing device, a search request from the first user for the second user ([0125] describes that the system includes search engine capabilities permitting users to search for other users); 
searching, by the computing device, the user registration information for the second user ([0125] describes that a search engine searches through stored metadata to locate relevant users); and 
determining, by the computing device, that access can be granted to the first user to collaborate with the second user based on the one or more of the security policies ([0174] describes that a user adding other users to a context grant access to the other users to collaborate in a context; a context can expire ending the ability of users to collaborate).
Lobo, in view of Fieldman teaches sharing, by the computing device, user interface (UI) screenshots and a working canvas between the first user and the second user within the collaborative software development environment. Lobo teaches a collaborative social environment, as described above. Fieldman shows a similar environment at Fig. 6, where users share comments, files, as well as whiteboard access. Figs. 37 and 45 show additional available interfaces where users share interface views which include canvas functionality for users to draw graphs or equations. Col. 45, lines 2-29 describe various levels of shared access to a whiteboard viewable by users, as well as ability to edit images or write on the shared whiteboard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fieldman with Lobo. Fieldman provides additional content sharing and editing/annotating facilities within a collaboration environment. Therefore, one of skill in the art would seek to combine elements of Fieldman with Lobo, in order to improve user experience by providing additional ways for user to share information and collaborate on projects.
Lobo, in view of Uszok teaches that the collaborative software development environment comprises a plug-in architecture with a plurality of bots for enterprise specific development tools, and each of the bots have artificial intelligence (Al) which is configured to allow cross team and chain intelligence for an intelligent digital experience development platform (IDXP).
Lobo teaches a collaborative software development environment, as described above. Uszok teaches at Col. 19, lines 44-55 that users can communicate and share messages, files, and other resources through a bot platform. Col. 9, lines 25-48 describe a platform through which users can create, share, and access bots, which can also interface with user applications. A business can host an instance of a bot server in one embodiment. Col. 10, lines 21-34 describe that the bot platform and application service layer also include a plug-ins manager, which provides plug-in interfaces and services to executing bots. Col. 3, lines 6-16 describes that bots are intelligent agents, which are able to exchange knowledge and interact with other bots, in order to return knowledge to bot owners.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Uszok with Lobo and Fieldman. Uszok describes a platform which enables a wide variety of intelligent agents to carry out tasks, including facilitating the sharing and gathering of data. Therefore, one of skill in the art would seek to combine elements of Uszok with Fieldman and Lobo, in order to improve user experience by intelligently automating tasks related to enterprise development tasks.
With regard to Claim 2, Lobo teaches that the determining that access can be granted comprises granting access, and the method further comprising sharing, by the computing device, information enabling the first user to add the second user as a contact within the collaborative software development environment, and the collaborative software development environment comprises an administrative portal to provide rules for real-time collaboration. [0174] describes adding users to a collaboration space based on context permitting it. [0215] and Table 1 describe that collaboration users can be enabled to add or remove other users in a collaboration according to permissions, and that a collaboration owner has their own access to the facilities for editing permissions for a collaboration.
With regard to Claim 4, Lobo teaches that the assigning the security policies to the first user is based on a level of security of the first user, types of applications of the first user, and types of digital devices of the first user. [0278] describes that a security level for a user can be determined as a guest-level, which then enforces policies with regards to device access for the user as well as access to types of applications.
With regard to Claim 5, Lobo teaches that the one or more security policies are selected from the group consisting of: a policy regarding block collaboration between users on certain device hardware elements; a policy regarding block collaboration between users that have a virtual private network connection; a policy regarding allowed collaboration between users that are on certain virtual private network connections; a policy regarding required collaboration between users only over a secure connection; a policy limiting collaboration to certain internet protocol addresses, domains and/or ports the user is allowed to connect to; a policy allowing offline collaboration between users; a policy requiring collaboration between users that are using encryption; a policy disabling or enabling document sharing; and a policy allowing collaboration between users only during a specific date or time span or a specific location. [0047] describes that user collaboration access can be set based on domains and time conditions related to the collaboration.
Claim 12 recites a medium having instructions which cause a device to implement the additional method steps of Claim 5, and is similarly rejected.
With regard to Claim 6, Uszok teaches that the method is performed by the plug-in architecture of the computing device which allows for real-time collaboration through a plug-in to a marketplace. Col. 19, lines 44-55 that users can communicate and share messages, files, and other resources through a bot platform. Col. 28, lines 19-26 describe that the bot platform also includes facilities for transferring money to purchase goods and services both on and outside of the platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Uszok with Lobo and Fieldman. Uszok describes a platform which enables a wide variety of intelligent agents to carry out tasks, including facilitating the sharing and gathering of data. Therefore, one of skill in the art would seek to combine elements of Uszok with Fieldman and Lobo, in order to improve user experience by intelligently automating tasks related to enterprise development tasks.
Claim 9 recites a product having program instructions to carry out method steps of Claim 1, with the additional limitations of sharing build logs and libraries, wherein the build logs, the UI screenshots, the working canvas, and the libraries are encrypted amongst the first user and the second user within the collaborative software development. Lobo teaches at [0238] the sharing of files through the system, which can include files such as build logs and libraries. Fieldman teaches at Col. 12, lines 32-51 that communications within the collaboration system can be encrypted using one of many types of encryption/decryption schemes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fieldman with Lobo and Uszok. Fieldman provides additional content sharing and editing/annotating facilities within a collaboration environment. Therefore, one of skill in the art would seek to combine elements of Fieldman with Lobo and Uszok, in order to improve user experience by providing additional ways for user to share information and collaborate on projects.
Claim 16 recites a system which carries out a method substantially the same as that implemented by the instructions of Claim 9, and is similarly rejected.
With regard to Claim 11, Fieldman teaches that the assigning the security policies take into consideration an application ID, a device platform, a specific device ID, a specific user ID, device characteristics and user group information. Col. 3, lines 22-37 describe that messages can be determined as assigned to particular sessions, and thus posted by users and viewed by users according to permissions, based on at least one of an identity of the sender of the message; mobile phone number; IP address; email address; geolocation information; time/date information; user biometric information; mobile device MAC address; and/or other types of information which may be used to uniquely identify the sender.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fieldman with Lobo and Uszok. Fieldman provides additional content sharing and editing/annotating facilities within a collaboration environment. Therefore, one of skill in the art would seek to combine elements of Fieldman with Lobo and Uszok, in order to improve user experience by providing additional ways for user to share information and collaborate on projects.
With regard to Claim 14, Lobo, in view of Uszok teaches that the program instructions further cause the computing device to update the security policies independent and regardless of: any specific application, the first user, or the second user, and the program instructions further cause the computing device to use the plug-in architecture of the computing device which allows for real-time collaboration through a plug-in to a marketplace. 
Lobo at [0047] describes that content access for a user can define usage conditions which can cause revocation of access, such as duration, amount of data transferred, etc. [0180] describes that system functions are carried out by modules operating within an enterprise system, where the current application describes a plug-in architecture as a system which plugs into an enterprise system. Uszok teaches at Col. 19, lines 44-55 that users can communicate and share messages, files, and other resources through a bot platform. Col. 28, lines 19-26 describe that the bot platform also includes facilities for transferring money to purchase goods and services both on and outside of the platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Uszok with Lobo and Fieldman. Uszok describes a platform which enables a wide variety of intelligent agents to carry out tasks, including facilitating the sharing and gathering of data. Therefore, one of skill in the art would seek to combine elements of Uszok with Fieldman and Lobo, in order to improve user experience by intelligently automating tasks related to enterprise development tasks.
With regard to Claim 15, Lobo teaches that the updating the security policies changes rules of collaboration between the first user and the second user, and the collaborative software development environment comprises an administrative portal to provide rules for real-time collaboration. [0047] describes that access to content can be expired or revoked in response to conditions being met. [0215] and Table 1 describe that collaboration users can be enabled to add or remove other users in a collaboration according to permissions, and that a collaboration owner has their own access to the facilities for editing permissions for a collaboration.
With regard to Claim 17, Lobo teaches program instructions to cause the administrative portal to search for the second developer in response to the search request, and the administrative portal provides rules for real-time collaboration. [0125] describes that a user can use a search engine to execute search requests for other users. [0215] and Table 1 describe that collaboration users can be enabled to add or remove other users in a collaboration according to permissions, and that a collaboration owner has their own access to the facilities for editing permissions for a collaboration.
With regard to Claim 18, Lobo, in view of Uszok teaches program instructions to assign one or more security policies to the first developer and the second developer, the security policies providing permissions to share information amongst different users of the collaborative software development environment, and the program instructions further cause the computing device to use a plug-in architecture of the computing device which allows for real-time collaboration through a plug-in to a marketplace. 
Lobo at [0219] describes that users of a collaboration can have controls set therefor, such as prevent them from sharing documents, while an owner of a collaboration remains able to do so. [0180] describes that system functions are carried out by modules operating within an enterprise system, where the current application describes a plug-in architecture as a system which plugs into an enterprise system. Uszok teaches at Col. 19, lines 44-55 that users can communicate and share messages, files, and other resources through a bot platform. Col. 28, lines 19-26 describe that the bot platform also includes facilities for transferring money to purchase goods and services both on and outside of the platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Uszok with Lobo and Fieldman. Uszok describes a platform which enables a wide variety of intelligent agents to carry out tasks, including facilitating the sharing and gathering of data. Therefore, one of skill in the art would seek to combine elements of Uszok with Fieldman and Lobo, in order to improve user experience by intelligently automating tasks related to enterprise development tasks.
With regard to Claim 19, Lobo teaches program instructions to determine specific security policy rules associated with the second developer; and program instructions to determine if access can be granted for collaboration between the first developer and the second developer based on the specific security policy rules associated with the second developer. [0242] describes that files can be shared by adding users to a collaboration, thereby only permitting a second user to have adequate security to view the file if the user has been added to the collaboration where the file is shared.
With regard to Claim 20, Lobo teaches that enabling the first developer and the second developer to interact and share the build logs, the UI screenshots, the working canvas, and the libraries comprises enabling real-time collaboration between the first developer and the second developer. [0235]-[0236] describe that users can initiate live share sessions.
Claims 3, 7, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo, in view of Fieldman, in view of Uszok, and in view of Rafiq, et al., U.S. PGPUB No. 2009/0276824 (“Rafiq”).
With regard to Claim 3, Lobo teaches Claim 1. Lobo, in view of Rafiq teaches that the one or more of the security policies is in the form of an eXtensible markup language (XML) file which is cached in a development tool of the first user and the second user, and the sharing between the first user and the second user within the collaborative software development further comprises build logs and libraries. 
Lobo teaches at [0238] that users can share filed through the system, thereby enabling sharing of files such as build logs and libraries. Rafiq teaches at [0024]-[0029] that a user having a specific role can attempt to access a shared object. An access control list associated with the object and specifying permissions for roles, or associated with the role itself, can be accessed as an XML document, which can be parsed in order to obtain the permissions associated with the user’s role. [0035] describes that a system can check a session cache for entries obtained from an access control list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rafiq with Lobo, Uszok and Fieldman. Rafiq describes at [0005] that the system is intended to provide efficient evaluation of security policy. Therefore, one of skill in the art would be motivated to combine Rafiq with Lobo, Uszok and Fieldman, in order to improve the system of Lobo by making the security policy evaluation more efficient.
Claim 10 recites a medium having instructions which cause a device to implement the additional method steps of Claim 3, and is similarly rejected.
With regard to Claim 7, Rafiq teaches appending, by the computing device, the one or more of the security policies to a communications package for the first user; and sending, by the computing device, the communications package to the first user with the one or more of the security policies, wherein the one or more of the security policies are configured for caching by a development tool of the first user for later use. [0031] describes that access control entities parsed from the XML document can be cached after the document is retrieved and returned to the user after accessing an object as described at [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rafiq with Lobo, Uszok and Fieldman. Rafiq describes at [0005] that the system is intended to provide efficient evaluation of security policy. Therefore, one of skill in the art would be motivated to combine Rafiq with Lobo, in order to improve the system of Lobo, Uszok and Fieldman by making the security policy evaluation more efficient.
Claim 13 recites a medium having instructions which cause a device to implement the additional method steps of Claim 7, and is similarly rejected.
With regard to Claim 8, Rafiq teaches that the communication package comprises one or more of the group consisting of: a component, an asset, and a tutorial. [0026] describes that the object being accessed by a user can be an asset such as employee information stored in a table. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Rafiq with Lobo, Uszok and Fieldman, to add further efficiency to the enforcement of security policies.


Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Uszok reference cures any deficiencies with regard to the previously cited references teaching or suggested the elements of the claims added by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

7/1/2022